Citation Nr: 0327950	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a nervous 
condition, claimed as insomnia, depression, and PTSD.  He 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in May 2002.

In the October 2001 rating decision, the RO also granted 
entitlement to service connection for a surgical scar of the 
left breast and assigned a 10 percent evaluation, effective 
May 24, 2000.  The veteran did not express disagreement with 
either the disability rating or effective date assigned in 
that decision.  Thus, this issue is not presently before the 
Board on appeal.


REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD.  He essentially 
contends that his disability developed as a result of 
stressors experienced while serving in Vietnam.

Establishing service connection for PTSD requires: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Board notes that the veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, 
reflects that he was awarded a Combat Infantryman Badge (CIB) 
and a Bronze Star Medal.  Normally, such awards are 
considered sufficient evidence to establish that a veteran 
was exposed to combat while on active duty.  However, the 
Board also notes that the veteran's DD 214 is negative for 
any indication that he served in the Republic of Vietnam or 
vicinity.  Instead, his DD 214 reflects that he served in Co. 
B, 1st Bn, 36th Inf, USAREUR (U.S. Army Europe).  The Board 
notes that this is consistent with several notations 
contained in the veteran's service medical records indicating 
that he received treatment while stationed in Frankfurt, 
Germany.

The veteran's representative has reported that a review of 
the veteran's service medical records revealed a notation 
listing the veteran's station at one point during service as 
Co. C., 4/21 Inf. APO SF 96217 (USAPAC [he may have meant 
USARPAC, or U.S.Army Pacific]).  However, the Board has 
reviewed his service medical records and can find no such 
notation.  Instead, the Board has found only a notation 
listing the veteran's station in March 1970 as being "C 4/21 
APO SF 96211".  On that same line, it was noted that the 
veteran was listed as receiving medical or dental treatment 
at "4/21 Aid Sta APO SF 96211".  Directly underneath that 
notation is a handwritten note indicating "(Vietnam)".

The Board notes that we have no reason to doubt the veteran's 
credibility with respect to his report of having served in 
Vietnam while on active duty.  Indeed, the veteran's receipt 
of both a CIB and a Bronze Star Medal would appear to 
corroborate his report, as does the listing of an Army Post 
Office mailing address in San Francisco in his service 
medical records, and the single notation of "(Vietnam)" 
contained therein.  

Nevertheless, given that the veteran's DD Form 214 is 
negative for any reference to his having served in Vietnam, 
and because his service medical records contain only one 
specific reference to Vietnam, which appears to be a 
handwritten addition, the Board believes that a remand of 
this case is necessary so that the RO may obtain the 
veteran's service personnel records in order to conclusively 
establish his assignment locations during his active service.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (the 
findings of a service department are binding and conclusive 
upon VA); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997); Venturella v. Gober, 11 Vet. App. 340, 341 (1997) 
(only service department records can establish if and when a 
person was serving on qualifying active service).

In November 2000, the veteran underwent a VA psychiatric 
examination in which the examiner determined that the veteran 
did not have PTSD.  In reaching that conclusion, the examiner 
specifically noted that he could find no evidence in the 
claims folder indicating that the veteran had served in 
Vietnam.  In view of the foregoing discussion herein, the 
Board finds that, if the veteran's service personnel records 
do corroborate his report of having served in Vietnam, the RO 
should arrange for the veteran to undergo another VA 
psychiatric examination in which the examiner is specifically 
instructed to presume that the veteran did serve in Vietnam 
and was exposed to combat therein.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent judicial 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

2.  The RO must contact the National 
Personnel Records Center (NPRC) or any 
other appropriate agency and request the 
veteran's service personnel records 
(e.g., DA Form 20).  If for any reason 
these records are found to be 
unavailable, the RO should ask for 
specific confirmation of that fact.

3.  Once the veteran's service personnel 
records are obtained, the RO should 
review those records in conjunction with 
the other evidence of record, and 
determine whether or not they corroborate 
the veteran's report of having served in 
Vietnam.  If service in Vietnam is 
established, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder must be provided to the examiner 
for review.  The examining psychiatrist 
should determine the nature and extent of 
the veteran's current psychiatric 
disorder(s), if any.  As to any 
psychiatric disorder found, the examiner 
should comment on whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that the disorder is related 
to the veteran's military service  The 
examiner should be advised that, for the 
purposes of the opinion in this case, 
exposure to combat during service in 
Vietnam may be presumed.  It remains for 
the examiner to determine whether this 
exposure is sufficient, under DSM-IV, to 
support a diagnosis of PTSD.  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered, expressing agreement 
or disagreement therewith, and giving 
reasons for such agreement or 
disagreement.

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

